Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method for detecting incomplete write of data, the metadata associated with a sector in a parity disk of RAID is obtained, the metadata at least includes a sequence stamp and a partial write flag, the sequence stamp changes with a write operation on the stripe to which the sector belongs and the partial write flag indicates whether the stripe is partially written. Further, responsive to determining incomplete write of data being present, at least one disk is rebuilt in RAID, it is further determined whether a parity disk or a user disk is to be rebuilt based on a fault type of the incomplete write, and it is determined whether data should be rewritten. Kang et al., (U.S. Patent Appl. Pub. # 2019/0332480) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and a non-transitory computer storage media that comprises a data recovery subsystem that is configured to resynchronize a particular disk of a meta object responsive to a failure, determining whether one or more valid versions of the meta data block are stored in respective other disks of the meta object using the transaction IDs and data integrity tokens of the versions of the meta data block stored in the other disks of the meta object and resynchronizing the meta data block in the particular disk using one of the valid versions of the meta data block, responsive to determining that one or more valid versions of the meta data block are stored in respective other disks of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent number 8,595,595 to Grcanac et al., relates to a lost write detection  module that compares a first storage device signature stored in a metadata field associated with the data block to a second storage device signature stored in a global field of the data storage device containing the data block, if the first storage device signature matches the second storage device signature, the lost write detection module compares a consistency point count stored in the metadata filed to a reconstructed consistency point count.
U.S. Patent number 7,549,089 to Kimmel et al., relates to a storage system that can detect a write issued by a file system was lost by one of the functional layers that provide the data storage path between the file system, and the mass storage media.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114